 

Exhibit 10.3

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
made as of July 1, 2017 by and between Dennis Thatcher, an individual resident
of the State of Ohio (“Executive”), and Mission Broadcasting, Inc., a Delaware
corporation (the “Company”).

The Company currently employs Executive as President and Treasurer of the
Company pursuant to that certain Executive Employment Agreement dated as of
December 19, 2011, as amended (the “Existing Agreement”).  The Company and
Executive desire to amend and restate the Existing Agreement on the terms and
conditions set forth in this Agreement.

In consideration of the mutual promises set forth herein and the mutual benefits
to be derived from this Agreement, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.Positions and Duties.  Subject to the terms and conditions of this Agreement,
and during the term of this Agreement, Executive will serve as the Company’s
President and Treasurer.  In such position, Executive will perform such duties
of a managerial and oversight nature as are consistent with the duties of a
President and as are consistent with the duties of a Treasurer of similar
companies.  Executive will devote his best efforts to his employment with the
Company and will devote substantially all his business time and attention to the
performance of his duties under this Agreement; provided that the foregoing will
not preclude Executive from devoting reasonable time to the supervision of his
personal investments, and civic and charitable affairs, so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.

2.Term of Employment.  Unless terminated earlier as provided in Paragraph 3, the
Company's employment of Executive under this Agreement will continue until June
30, 2022 (“Initial Contract Expiration Date”); provided, however, that the term
of employment under this Agreement will be automatically renewed for successive
one-year periods (the first of which will commence on July 1, 2022) unless, at
least ninety (90) days prior to the end of the then current term of employment
under this Agreement, Executive or the Company gives written notice to the other
of the notifying party’s intent not to renew the term of employment under this
Agreement as of the end of the then current term.  

3.Termination.  The Company’s employment of Executive under this Agreement will
terminate under the following circumstances:

(a)Death.  Executive’s death, in which case Executive’s employment will
terminate on the date of death;

(b)Disability.  If Executive’s illness, physical or mental disability or other
incapacity results in Executive’s inability to perform, with or without
reasonable accommodation (as defined under the Americans with Disabilities Act),
Executive’s duties under this Agreement for any period of six (6) consecutive
months, and within thirty (30) days after written notice of termination is given
by the Company to Executive (which may occur before or after the end of such
six-month period), Executive does not return to the performance of Executive’s
duties hereunder on a full-time basis, then the Company may terminate
Executive's employment hereunder effective on or after the later of (i) the
expiration of such six-month period or (ii) the thirty-first (31st) day
following the giving by the Company of such written notice of termination;

 

 

 

 

--------------------------------------------------------------------------------

(c)Consolidation, Merger or Comparable Transaction.  In the event that the
Company consolidates with or merges with and into any other person, effects a
share exchange, enters into a comparable capital transaction or has any or all
of its equity securities sold to one or more third parties other than Nexstar
Broadcasting, Inc. (“Nexstar”), in each case such that a person becomes the
beneficial owner of a majority of the voting power represented by the securities
of the Company have changed (treating any such person and the affiliates of such
person as being one and the same person), or if the Company sells all or
substantially all of its consolidated assets, then Executive’s employment may,
by written notice of termination, be terminated by the Company or Executive
simultaneously with the consummation of such consolidation, merger, share
exchange, asset sale, stock sale or comparable transaction;

(d)Transaction with Nexstar.  In the event that the Company consolidates with or
merges with and into Nexstar such that Nexstar becomes the beneficial owner of a
majority of the voting power represented by the securities of the Company or if
Nexstar purchases substantially all of the Company’s consolidated assets, then
Executive’s employment may, by written notice of termination, be terminated by
the Company or Executive simultaneously with the consummation of such
consolidation, merger, asset sale, or comparable transaction;

(e)Termination by the Company for Cause.  The Company may terminate Executive’s
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered by the Company to
Executive.  For the purposes of this Agreement, “Cause” is defined to mean any
of the following activities by Executive: (i) the conviction of Executive for a
felony or a crime involving moral turpitude or the commission of any act
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its subsidiaries or affiliates, in each instance which has caused or is
reasonably likely to cause harm to the Company; (ii) failure to perform duties
which are reasonably consistent with the terms of this Agreement and the
position specified in Paragraph 1; (iii) gross negligence or willful misconduct
with respect to the Company or any of its subsidiaries or affiliates, in each
instance which has caused or is reasonably likely to cause harm to the Company;
(iv) any other material breach by Executive of a material provision of this
Agreement which is not cured within thirty (30) days after written notice
thereof to Executive; or (v) violation of Company policies; or

(f)Retirement.  The Company may require Executive to retire upon attaining age
75 if such action does not violate applicable law.

In no event will the termination of Executive’s employment affect the rights and
obligations of the parties set forth in this Agreement, except as expressly set
forth herein.  Any termination of Executive’s employment pursuant to this
Paragraph 3 will be deemed to include a resignation by Executive of all
positions with the Company and each of its respective subsidiaries and
affiliates, if any.

 

 

 

 

 

2

 

 

--------------------------------------------------------------------------------

4.Compensation.

(a)Base Salary.  Effective as of July 1, 2017 Executive will be entitled to
receive a base salary (“Base Salary”) of $300,000.  Executive will receive a
three percent (3%) annual salary increase in each subsequent year that this
Agreement remains in effect (i.e., effective July 1, 2018, Executive’s salary
will be $309,000, effective July 1, 2019, Executive’s salary will be $318,270).

(b)Bonus.  After the end of each Company fiscal year during the term of the
Agreement, Executive will be eligible to receive an annual bonus (“Bonus”) in an
amount up to twenty percent (20%) of Executive’s Base Salary, with such Bonus,
if any, to be determined by the Chairman in his/her sole discretion.  Such
Bonus, if any, will be based on, among other things, the Company’s performance
during the fiscal year.

 

(c)Payment.  Executive’s Base Salary will be paid ratably during each 12-month
period under this Agreement on a basis consistent with other company
employees.  The Bonus, if granted by the Chairman, will be paid in a single
payment within thirty (30) days after the audited financial statements of the
Company for the then ended fiscal year have been made available to the
Company.  All payments under this Agreement will be subject to withholding or
deduction by reason of the Federal Insurance Contribution Act, Federal income
tax, state income tax and all other applicable laws and regulations.

 

(d)Contract Completion Bonus.  If Executive’s employment with the Company
terminates on the Initial Contract Expiration Date, Executive will receive a
one-time contract completion bonus of $500,000 (“Completion Bonus”).  If
Executive’s employment is extended by automatic renewal, the Completion Bonus
will increase by $100,000 each year this Agreement is automatically renewed.  

 

5.Fringe Benefits.  During the term of this Agreement, Executive is entitled to
participate in all other employee benefits plans and programs generally offered
to Company employees, under the terms and conditions of each such plan or
program and subject to the eligibility and cost sharing provisions thereof.  

6.Termination Payments.  Executive (or Executive’s estate pursuant to Paragraph
6(a) will be entitled to receive the following payments upon termination of
Executive’s employment hereunder:

(a)In the event of the termination of Executive’s employment pursuant to any of
the following provisions:

Paragraph 3(a)

[Death]

Paragraph 3(b)

[Disability]

Paragraph 3(e)

[By the Company For Cause]

Paragraph 3(f)

[Retirement]

the Company will pay to Executive (or Executive’s estate, as the case may be) as
soon as practicable following such termination all accrued and unpaid Base
Salary as provided in Paragraph 4 for time worked through the date of
termination and an amount (calculated at the rate of the Base Salary in effect
on such date) in respect of all accrued but unutilized vacation time as of such
date.

(b)In the event of the termination of Executive’s employment prior to the
Contract Expiration Date due to Death, Disability or Retirement (e.g., pursuant
to Paragraphs 3(a), 3(b) or 3(f) of this Agreement), the Company will pay to
Executive (or Executive’s estate, as the case may be) the Completion Bonus on a
pro rata basis.  

 

3

 

 

--------------------------------------------------------------------------------

(c)In the event of termination of Executive’s employment pursuant to Paragraph
3(c) [Consolidation, Merger or Comparable Transaction] or Paragraph 3(d)
[Transaction with Nexstar] and contingent upon a signed separation agreement
containing a general release, the Company will pay Executive the amounts
described in Paragraph 6(a) and will pay Executive a severance payment of
$1,000,000 to be paid within thirty (30) days’ of Executive’s execution of the
separation agreement.

Without limiting the remedies available to the Company for breach by Executive
of Paragraph 7 if Executive violates the provisions of Paragraph 7 after the
termination of Executive’s employment with the Company in a manner reasonably
determined by the Board to be injurious to the Company or any of its affiliates,
then Executive will forfeit the right to any payments under this Paragraph 6
which are unpaid at the time such violation occurs.

7.Covenant Not to Compete and Non-Disclosure.  In consideration for Executive’s
continued employment with the Company, the Company’s provision of confidential
and/or proprietary information to Executive, and the Company’s provision of
specialized training to Executive, Executive hereby covenants and agrees that:

 

(a)

During the term of Executive’s employment pursuant to this Agreement, Executive
will not, whether directly or indirectly, with or without compensation:

 

(i)

enter into or engage in the business of television broadcasting in any manner
not contemplated by this Agreement;

 

(ii)

be employed by, act as consultant to, act as director of, or beneficially own
five percent (5%) or more of any class of equity or debt securities of any
Person engaged in the business of television broadcasting; or

 

(iii)

solicit or do any business with respect to television broadcasting with any
customer of the Company in any manner not contemplated by this Agreement.

 

(b)

For a period of one (1) year after the termination of Executive’s employment
with the Company, Executive will not, whether directly or indirectly, with or
without compensation:

 

(i)

enter into or engage in the business of television broadcasting in any
Designated Market Area (“DMA”), as determined from time to time by the A.C.
Nielsen, in which the Company operates a television broadcast facility on the
date of termination or in any DMA in which the Company has agreed to acquire a
television broadcast facility (and has not abandoned such acquisition) on or
prior to the date of termination (collectively “Mission DMA” or “Mission DMAs”);

 

(ii)

be employed by, act as consultant to, act as director of, or beneficially own
five (5%) or more of any class of equity or debt securities of any corporation
or other commercial enterprise in the business of television broadcasting that
has operation in any Nexstar DMA; or

 

(iii)

solicit or do any business with respect to television broadcasting with any
person or entity that was a customer of the Company at the time that Executive’s
employment with the Company terminated.

 

4

 

 

--------------------------------------------------------------------------------

 

(c)

During the one (1) year after Executive’s employment with the Company
terminates, neither Executive nor any of Executive’s agents or affiliates will
hire, solicit, employ or contract with respect to employment or consulting any
officer or employee of the Company.

 

(d)

Executive agrees to disclose promptly to the Company and does assign and agree
to assign to the Company, free from any obligation to Executive, all Executive’s
right, title and interest in and to any and all ideas, concepts, processes,
improvements and inventions made, conceived, written, acquired, disclosed or
developed by Executive, solely or in concert with others, during the term of
Executive’s employment by the Company, which relate to the business activities
or facilities of the Company, or resulting from or suggested by any work
Executive may do for the Company or at its request.  Executive further agrees to
deliver to the Company any and all drawings, notes, photographs, copies,
outlines, specifications, memoranda and data relating to such ideas, concepts,
processes, improvements and inventions, to cooperate fully during Executive’s
employment and thereafter in the securing of copyright, trademark or patent
protection or other similar rights in the United States and foreign countries,
and to give evidence and testimony and to execute and deliver to the Company all
documents requested by it in connection therewith.

 

(e)

Except as expressly set forth below Executive agrees, whether during Executive’s
employment pursuant to this Agreement or thereafter, except as authorized or
directed by the Company in writing or pursuant to the normal exercise of
Executive’s responsibilities hereunder, not to disclose to others, use for
Executive’s benefit, copy or make notes of any confidential knowledge or trade
secrets or any other knowledge or information of or relating to the business,
activities or facilities of the Company or any of its affiliates which may come
to Executive’s knowledge during Executive’s employment pursuant to this
Agreement or thereafter, Executive will not be bound to this obligation of
confidentiality and nondisclosure if the following conditions occur:

 

(i)

the knowledge or information has already become part of the public domain by
publication or otherwise through no fault of Executive; or

 

(ii)

the knowledge or information has already been disclosed to the recipient and
Executive reasonably believes that the recipient has the legal right to the
possession and use of knowledge or information.

 

(f)

Notwithstanding the foregoing, Executive is permitted to disclose such
information to the extent that such disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order Executive to
disclose or make accessible such information.

 

(g)

Upon termination of employment pursuant to this Agreement, Executive will
deliver to the Company all records, notes, data, memoranda, photographs, models
and equipment of any nature which are in Executive’s possession or control and
which are the property of the Company.

The parties understand and agree that the Company will be irreparably harmed by
any breach of the covenants in this Paragraph 7, that the remedies at law for
any such breach would be inadequate, and that the Company will be entitled to
injunctive or such other equitable relief as a court may deem appropriate for
any breach of these covenants.  The Company shall have the right to pursue such
injunctive or other equitable relief in a court of law.  If any of these
covenants will at any time be adjudged invalid to any extent by any court of
competent jurisdiction, such covenant will be deemed modified to the extent
necessary to render it enforceable.

 

5

 

 

--------------------------------------------------------------------------------

8.Directors & Officers Insurance.  The Company shall use commercially reasonable
efforts to obtain and maintain in effect during the Term, one or more policies
of insurance with reputable insurance companies to provide Executive with
coverage for losses incurred by Executive if, by reason of his employment as
Executive hereunder, he is, or is threatened to be made, a party to or
participant in any threatened, pending or completed proceeding (whether civil,
criminal, administrative or investigative), other than a proceeding by or in the
right of the Company.  Pursuant to this Section 8, the Company will indemnify
Executive against expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him or on his behalf in
connection with such proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
proceeding, had no reasonable cause to believe his conduct was unlawful.

9.Entire Agreement.  This instrument embodies the entire agreement between the
parties hereto with respect to Executive’s employment with the Company, and
there have been and are no other agreements, representations or warranties
between the parties regarding such matters.

10.No Assignment.  This Agreement will not be assigned by Executive without the
prior written consent of the Company and any attempted assignment without such
prior written consent will be null and void and without legal effect; provided
that in the case of Executive’s death or disability this Agreement may be
enforced by Executive’s executors, personal representatives or guardians, to the
extent applicable.  This Agreement will not be assigned by the Company without
the prior written consent of Executive except to any other person or entity
which may acquire or conduct the business of the Company, the Parent and/or
their respective subsidiaries, if any.

11.Notices.  All notices, requests, demands and other communications hereunder
will be deemed to have been duly given on the date received (i) if mailed, by
certified or registered mail, with postage prepaid; (ii) if hand delivered; or
(iii) if sent overnight mail or overnight courier:

(a)If to Executive, to Dennis Thatcher to 2860 N. Bay Drive N-1, Westlake, Ohio
44145-4479; and

(b)If to the Company, to Mission Broadcasting, Inc., 30400 Detroit Road, Suite
304, Westlake, OH 44145-1855, or as the Company may otherwise specify by prior
written notice to Executive.

12.Amendment; Modification.  This Agreement may not be amended, modified or
supplemented other than in a writing signed by the parties hereto.

13.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument.

14.Headings.  The headings in the Paragraphs of this Agreement are inserted for
convenience only and will not constitute a part of this Agreement.

15.Severability.  The parties agree that if any provision of this Agreement will
under any circumstances be deemed invalid or inoperative, the Agreement will be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

16.Governing Law.  This Agreement will be governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.

 

6

 

 

--------------------------------------------------------------------------------

17.Legal Fees.  In the event of any litigated dispute between or among any of
the parties to this Agreement, the reasonable legal fees and expenses of the
party successful in such dispute (whether by way of a decision by a court or
other tribunal) will be paid promptly by the unsuccessful party upon
presentation by the successful party of an invoice therefor.

18.Representations. Executive represents and warrants to the Company that
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity.

19.Strict Construction.  The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

20.Binding Arbitration.

(a)Generally.  The arbitration procedures described in this Paragraph 19 will be
the sole and exclusive method of resolving and remedying claims under this
Agreement (“Disputes”); provided that nothing in this Paragraph 19 will prohibit
a Person from instituting litigation to enforce any Final Arbitration
Award.  Except as otherwise provided in the Commercial Arbitration Rules of the
American Arbitration Association as in effect from time to time (the “AAA
Rules”), the arbitration procedures described in this Paragraph 19 and any Final
Arbitration Award will be governed by, and will be enforceable pursuant to, the
Uniform Arbitration Act as in effect in the State of Texas from time to
time.  “Person” for the purposes of this Agreement means an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or any
governmental entity.

(b)Notice of Arbitration.  If a Person asserts that there exists a Dispute, then
such Person (the “Disputing Person”) will give each other Person involved in
such Dispute a written notice setting forth the nature of the asserted
Dispute.  If all such Persons do not resolve any such asserted Dispute prior to
the 10th business day after such notice is given, then any of them may commence
arbitration pursuant to this Paragraph 19 by giving each other Person involved
in such Dispute a written notice to that effect (an “Arbitration Notice”),
setting forth any matters which are required to be set forth therein in
accordance with the AAA Rules.

(c)Selection of Arbitrator.  The Persons involved in any Dispute will attempt to
select a single arbitrator by mutual agreement.  If no such arbitrator is
selected prior to the 10th business day after the related Arbitration Notice is
given, then an arbitrator which is experienced in matters of the type which are
the subject matter of the Dispute will be selected in accordance with the AAA
Rules.

(d)Conduct of Arbitration.  The arbitration will be conducted in Dallas, Texas
metropolitan area under the AAA Rules, as modified by any written agreement
among the Persons involved in the Dispute in question.  The arbitrator will
conduct the arbitration in a manner so that the final result, determination,
finding, judgment or award determined by the arbitrator (the “Final Arbitration
Award”) is made or rendered as soon as practicable, and the Persons involved
will use reasonable efforts to cause a Final Arbitration Award to occur within
90 days after the arbitrator is selected.  Any Final Arbitration Award will be
final and binding upon all Persons and there will be no appeal from or
reexamination of any Final Arbitration Award, except in the case of fraud,
perjury or

 

7

 

 

--------------------------------------------------------------------------------

evident partiality or misconduct by the arbitrator prejudicing the rights of
such Persons or to correct manifest clerical errors.

(e)Disputes under Paragraph 7.  Notwithstanding any provision to the contrary,
any arbitration proceeding brought to enforce the covenants and agreements in
Paragraph 7 shall be governed by the American Arbitration Association Optional
Rules for Emergency Measures of Protection.  The Notice of Arbitration provision
set forth in Paragraph 19(b) and the Selection of Arbitrator provision set forth
in Paragraph 19(c) shall not apply to an arbitration proceeding brought to
enforce the covenants and agreements in Paragraph 7.

(f)Enforcement.  A Final Arbitration Award may be enforced in any state or
federal court having jurisdiction over the subject matter of the related
Dispute.

(g)Expenses.  Each prevailing Person in any arbitration proceeding described in
this Paragraph 19 will be entitled to recover from any non-prevailing Person(s)
its reasonable attorneys’ fees and disbursements and other out-of-pocket costs
in addition to any damages or other remedies awarded to such prevailing Person,
and the non-prevailing Person(s) also will be required to pay all other costs
and expenses associated with the arbitration; provided that (i) if an arbitrator
is unable to determine that one or more Persons are prevailing Person(s) in any
such arbitration proceeding, then such costs and expenses will be equitably
allocated by such arbitrator upon the basis of the outcome of such arbitration
proceeding, and (ii) if such arbitrator is unable to allocate such costs and
expenses in such a manner, then the costs and expenses of such arbitration will
be paid one-half by the Company, and the Parent, on the one hand, and one-half
by Executive, on the other hand, and each Person involved in such arbitration
will pay the out-of-pocket expenses incurred by it.  As part of any Final
Arbitration Award, the arbitrator may designate the prevailing Person(s) for
purposes of this Paragraph 20.

*   *   *   *   *   *

 

 

8

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

DENNIS THATCHER

/s/ DENNIS THATCHER


MISSION BROADCASTING, INC.

 

By: /s/ NANCIE J. SMITH

     Nancie J. Smith

     Chairman of the Board

 

 

9

 

 